DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS AND APPARATUS RELATED TO A TRANSMISSION AND RECEPTION POINT.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAMSUNG: “Support of Multiple Beam Indication for Multiple TRPs", 3GPP DRAFT; R2-1911359, vol. RAN WG2, no. Prague, Czech Republic; 20190824 -  by Applicant].
As to claim 1, Samsung discloses a method performed by a terminal in a wireless communication system (fig. 2, UE), the method comprising: 
receiving a radio resource control (RRC) message configuring a plurality of transmission configuration indicator (TCI) states associated with a physical downlink shared channel (PDSCH) (fig.2,p.3); 
receiving a medium access control (MAC) control element (CE) activating at least one TCI state for a bandwidth part (BWP) of a serving cell among the plurality of TCI states (fig. 6.1.3.14-1; TCI States Activation/Deactivation includes BWP ID; fig.2,p.3; p.4: extend current TCI States Activation/Deactivation), 
wherein the MAC CE includes information indicating that the at least one TCI state is for a transmission and reception point (TRP) of a first TRP or a second TRP (p.3: design the MAC CE to meet the RAN1 agreement for supporting the multiple beam indication for multiple TRPs; p.4: ake new MAC CE to support multiple beam (i.e. TCI state) indication for multiple TRPs);
receiving, from the TRP, downlink control information (DCI) scheduling a PDSCH, the DCI including TCI information indicating a TCI state for the PDSCH from the at least one TCI state (fig.2: DCI based beam selection; page 3, each TCI code point in a DCI can correspond to 1 or 2 TCI states; for PDSCH); and 
receiving, from the TRP, the PDSCH scheduled by the DCI based on the TCI state indicated by the TCI information (page 2, TCI states configured for PDSCH transmission).

As to claim 6, see similar rejection to claim 1.  Claim 6 pertains to the transmitter, claim 1 pertains to the receiver, and the same citations apply.  Fig. 2 illustrates the TRP.
As to claim 10, see similar rejection to claim 5.  Claim 10 pertains to the transmitter, claim 5 pertains to the receiver, and the same citations apply.  
As to claim 16, see similar rejection to claim 6.  Fig. 2 at the transmission and reception point (TRP), the antenna is the transceiver, as it performs the transmission and reception. It is implicit that within the TRP structure there is a controller that performs the functions claimed.
As to claim 20, see similar rejection to claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, 11-12, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG: “Support of Multiple Beam Indication for Multiple TRPs", 3GPP DRAFT; R2-1911359, vol. RAN WG2, no. Prague, Czech Republic; 20190824 - 20190830 16 August 2019 (2019-08-16), XP051769116 (“Samsung”) [provided by Applicant] in view of SAMSUNG: "MAC CE design for support of multiple beam .
As to claim 2, Samsung does not expressly disclose the method of claim 1, wherein the information includes 1 bit corresponding to the first TRP or the second TRP.
Samsung_2 discloses that the leading bit "C’'/"R" is used to distinguish between two TRPs (fig.6.1.3.yy-1).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the bit of Samsung_2 into the invention
of Samsung. The suggestion/motivation would have been to have Enhanced TCI Sates Activation/Deactivation for UE-specific PDSCH MAC CE (Samsung_2, page 5). Including the bit of Samsung_2 into the invention of Samsung was within the
ordinary ability of one of ordinary skill in the art based on the teachings of Samsung_2.
As to claim 7, see similar rejection to claim 2.    Claim 7 pertains to the transmitter, claim 2 pertains to the receiver, and the same citations apply.  
As to claim 11, see similar rejection to claim 1.  It is implicit that there is a controller within the UE structure at fig. 2 which performs the functional imitations, and that there is a structure which receives the signaling as part of the UE structure illustrated.  However, Samsung does not expressly disclose the limitations “a transceiver configured to transmit and receive a signal.”  
Samsung_2 discloses at 5.18.10, a recommended bit rate for a UE for specific direction being either uplink or downlink.  It is implicit there is structure to perform uplink or downlink transmission, taken together to be a transceiver.  

person of ordinary skill in the art to incorporate the uplink or downlink transmission of Samsung_2 into the invention of Samsung. The suggestion/motivation would have been to have Enhanced TCI Sates Activation/Deactivation for UE-specific PDSCH MAC CE (Samsung_2, page 5). Including the uplink or downlink transmission of Samsung_2 into the invention of Samsung was within the ordinary ability of one of ordinary skill in the art based on the teachings of Samsung_2.
As to claim 12, Samsung and Samsung_2 further disclose the terminal of claim 11, wherein the information includes 1 bit corresponding to the first TRP or the second TRP (Samsung_2 discloses that the leading bit "C’'/"R" is used to distinguish between two TRPs (fig.6.1.3.yy-1)).  In addition, the same suggestion/motivation of claim 11 applies.
As to claim 15, Samsung and Samsung_2 further disclose the terminal of claim 11, wherein PDSCHs scheduled by a first physical downlink control channel (PDCCH) from the first TRP and a second PDCCH from the second TRP overlap in time and frequency domain (Samsung, page 1, for multiple PDCCH based multi-TRP/panel transmission, [.] the total number of MIMO layers of scheduled PDSCHs is up to reported UE MIMO capability, if resource allocation of PDSCHs are overlapped).  In addition, the same suggestion/motivation of claim 11 applies.
As to claim 17, see similar rejection to claim 7.
Claims 3-4, 8-9, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG: “Support of Multiple Beam Indication for Multiple TRPs", 3GPP DRAFT; R2-1911359, vol. RAN WG2, no. Prague, Czech Republic; 20190824 - .
As to claim 3, Samsung does not expressly disclose the method of claim 1, wherein the RRC message further configures a control resource set (CORESET) for the BWP of the serving cell with an index for the CORESET.
	Asustek discloses enhancement for multi-TRP operation, teaches that the CORESET configuration includes an identifier to allow distinction between the TRPs (p. 2-3).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the CORESET configuration of Asustek into the invention of Samsung. The suggestion/motivation would have been to have enhancements on multi-TRP/panel transmission (Asustek, page 1). Including the CORESET of Asustek into the invention of Samsung was within the ordinary ability of one of ordinary skill in the art based on the teachings of Asustek.
As to claim 4, Samsung and Asustek further disclose the method of claim 3, wherein the TRP is identified by the information from the first TRP or the second TRP, based on the index (Asustek discloses enhancement for multi-TRP operation, teaches that the CORESET configuration includes an identifier to allow distinction between the TRPs (p. 2-3)).  In addition, the same suggestion/motivation of claim 3 applies.

As to claims 18-19, see similar rejections to claims 8-9, respectively.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG: “Support of Multiple Beam Indication for Multiple TRPs", 3GPP DRAFT; R2-1911359, vol. RAN WG2, no. Prague, Czech Republic; 20190824 - 20190830 16 August 2019 (2019-08-16), XP051769116 (“Samsung”) [provided by Applicant] in view of in view of SAMSUNG: "MAC CE design for support of multiple beam indication for multiple TRPs", 3GPP DRAFT; R2-1911360, vol. RAN WG2, no. Prague, Czech Republic; 20190824 - 20190830 16 August 2019 (2019-08-16), XP051769117 (“Samsung_2”) [provided by Applicant] and in further view of ASUSTEK: "Enhancements on multiple TRP or panel transmission”, 3GPP DRAFT; R1-1907443 ENHANCEMENTS ON MULTIPLE TRP OR PANEL TRANSMISSION, vol. RAN WG, no. Reno, USA; 20790513 - 20190517 13 May 2019 (2019-05-13), XP051728875 (“Asustek”) [provided by Applicant].
As to claim 13, Samsung and Samsung_2 does not expressly disclose terminal of claim 11, wherein the RRC message further configures a control resource set (CORESET) for the BWP of the serving cell with an index for the CORESET.
Asustek discloses enhancement for multi-TRP operation, teaches that the CORESET configuration includes an identifier to allow distinction between the TRPs (p. 2-3).
Prior to the effective filing date of invention, it would have been obvious to a

As to claim 14, Samsung, Samsung_2 and Asus further disclose the terminal of claim 13, wherein the TRP is identified by the information from the first TRP or the second TRP, based on the index (Asustek discloses enhancement for multi-TRP operation, teaches that the CORESET configuration includes an identifier to allow distinction between the TRPs (p. 2-3)).  In addition, the same suggestion/motivation of claim 13 applies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2022/0078828 A1 discloses a TCI state for PDCCH CORESET (para. 0040).  Furthermore, In a case where time offset between reception of DL DCI and reception of PDSCH corresponding to such DCI is equal to or greater than a given threshold, the UE may assume that the DM-RS ports of PDSCH of a serving cell are QCLed with the RS(s) in the TCI state with respect to the QCL type parameter(s) given by the TCI state indicated by the DCI (“the DM-RS ports of PDSCH of a serving cell are quasi co-located with the RS(s) in the TCI state with respect to the QCL type 
U.S. Publication No. 2021/0376897 A1 discloses the specific uplink BWP may be promised in advance (e.g., an uplink BWP corresponding to a lowest CORESET index) or configured through the higher layer (e.g., RRC or MAC CE) or by dynamic signaling (e.g., DCI) by the base station. (para. 0326), a TRP 1 and TRP 2 (para. 0356), the UE may be configured by a list of up to M TCI-states in higher layer parameter PDSCH-Config in order to decode the PDSCH according to the detected PDCCH with DCI intended for the UE and the serving cell, and here, M is determined by a UE capability (para. 0169).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463